In an action to recover damages for false arrest and malicious prosecution, defendants appeal from so much of an order of the Supreme Court, Queens County, dated September 1, 1960, as denies their motion, pursuant to rule 156 of the Rules of Civil Practice, to dismiss the complaint for lack of prosecution on condition that the action be “ placed upon the October 1960 Calendar ”. Order insofar as appealed from affirmed, without costs. No opinion., Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.